Citation Nr: 0809783	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-37 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a left thumb 
disability.

4.  Entitlement to service connection for a left arm 
disability.

5.  Entitlement to service connection for a left great toe 
disability.

6.  Entitlement to service connection for depression, to 
include as secondary to a service-connected disability.

7.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a low back 
disability.

8.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1975 to February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2006, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The case was remanded for additional development in 
February 2007.

By correspondence dated February 1, 2007, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
September 2004, January 2005, March 2005, July 2005, and 
March 2007.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in March 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also 
held that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  An additional notice as to these matters 
was provided in March 2007.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  

In this case, the Board notes that in correspondence dated in 
September 2007 the veteran's attorney raised specific matters 
in dispute from an August 2007 Social Security Administration 
(SSA) disability determination for consideration in his 
appeal.  Although SSA records were obtained by the RO in 
March 2007, the available records do not include a copy of 
the August 2007 decision.  It is also significant to note 
that the compact disc provided by SSA was broken during the 
handling of the case.  In addition, a review of the record 
shows that a September 2007 VA examiner referred to reports 
"during the last several months" from a VA neurosurgeon 
pertinent to the veteran's claims.  These reports are not of 
record and VA medical records were last obtained and added to 
the claims file in September 2005.  Therefore, additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
provide the names and addresses and dates 
of treatment of all medical care 
providers, VA and non-VA, that have 
provided any treatment pertinent to his 
claims since September 2005  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
records identified by the veteran cannot 
be obtain, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Appropriate efforts should be taken 
to obtain a complete copy of the 
veteran's Social Security Administration 
disability determination in August 2007, 
as well as all associated records.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



